Citation Nr: 1106059	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  06-10 341	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for disability 
manifested by multiple pulmonary nodules with enlarged left hilar 
mass, later diagnosed as sarcoidosis.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for residuals of surgery performed by VA in January 1976, 
claimed to include chest and left torso pain and left torso and 
left arm impairment.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney 




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from June 4, 1975 to June 27, 
1975.

By a decision entered in June 2000, the RO in Phoenix, Arizona 
disallowed the Veteran's previously denied claims for service 
connection for disability manifested by multiple pulmonary 
nodules with enlarged left hilar mass and for compensation 
benefits under 38 U.S.C.A. § 1151 for residuals of surgery 
performed by VA in January 1976.  The RO notified the Veteran of 
its decision, and of his appellate rights, but he did not 
initiate an appeal within one year.  As a result, that decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.302, 20.1103.

The present matter originally came before the Board of Veterans' 
Appeals (Board) in September 2007, on appeal from a June 2005 
decision by the Phoenix RO that declined to reopen the Veteran's 
previously denied claims.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
The Board found that new and material evidence had not been 
received.

The Veteran appealed the Board's September 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
October 2008, the parties to the appeal (the Veteran, through his 
attorney, and a representative from VA General Counsel) filed a 
Joint Motion for Remand of the Board's decision (Motion).  The 
Court granted the Motion in November 2008, thereby vacating the 
Board's decision and returning the case to the Board for further 
development and readjudication.

In April 2009, the Board remanded the case for additional 
development.  In August 2009, the case was transferred to the 
jurisdiction of the RO in Hartford, Connecticut.  In October 
2010, based on additional evidence received, the Hartford RO, in 
effect, reopened the Veteran's claims and denied them on the 
merits.  The case was returned to the Board in January 2011.

Although the RO has apparently determined that new and material 
evidence has been received to reopen the Veteran's claims, the 
Board is required to consider that question independently.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Accordingly, and for purposes of clarity, the issues on appeal 
have been characterized as set forth above, on the title page.

The Board's present decision is limited to the matter of whether 
new and material evidence has been received to reopen the 
Veteran's claim for service connection for disability manifested 
by multiple pulmonary nodules with enlarged left hilar mass, 
later diagnosed as sarcoidosis.  The remaining issues on appeal-
including the underlying matter of the Veteran's entitlement to 
service connection for disability manifested by multiple 
pulmonary nodules with enlarged left hilar mass, later diagnosed 
as sarcoidosis-are addressed in the REMAND, below.  VA will 
notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  By a decision entered in August 1977, the Board denied 
service connection for disability manifested by multiple 
pulmonary nodules with enlarged left hilar mass, claimed as 
sarcoidosis, on grounds that the disability existed prior to 
service and did not increase in severity during service.

2.  By decisions entered in April 1996 and June 2000, the RO 
disallowed the Veteran's previously denied claim on grounds that 
new and material evidence had not been received to reopen the 
claim.  The RO notified the Veteran of its decisions, and of his 
appellate rights, but he did not initiate an appeal within one 
year of either decision.
 
3.  The evidence received since the June 2000 decision includes a 
medical opinion to the effect that disability of the Veteran's 
chest and lungs, diagnosed as sarcoidosis, did not pre-exist 
service.  This evidence is new, bears directly and substantially 
upon the specific matter under consideration, and by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits 
of the Veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's April 1996 and June 2000 decisions, disallowing 
service connection for disability manifested by multiple 
pulmonary nodules with enlarged left hilar mass, are final.  
38 U.S.C.A. § 7105 (West 2002); 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2000); 38 C.F.R. §§ 
20.200, 20.201, 20.302, 20.1103 (1996).

2.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for disability manifested 
by multiple pulmonary nodules with enlarged left hilar mass, 
later diagnosed as sarcoidosis.  38 U.S.C.A. §§ 1131, 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2010).  Generally, in order to prove service 
connection, there must be competent, credible evidence of (1) a 
current disability, (2) in-service incurrence or aggravation of 
an injury or disease, and (3) a nexus, or link, between the 
current disability and the in-service disease or injury.  See, 
e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond 
v. West, 12 Vet. App. 341 (1999).

As noted above, the Veteran's claim for service connection for 
disability manifested by multiple pulmonary nodules with enlarged 
left hilar mass has been the subject of an adverse prior final 
decision.  See Introduction, supra.  As a result, that claim may 
be considered on the merits only if new and material evidence has 
been received since the time of the last prior final 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such as 
the Veteran's-evidence is considered "new" if it was not 
previously submitted to agency decision makers.  "Material" 
evidence is existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the evidence received since the time of the 
last final disallowance includes a medical opinion from Steven R. 
Grundy, M.D., dated in September 2010, to the effect that 
disability of the Veteran's chest and lungs, diagnosed as 
sarcoidosis, did not pre-exist service.  This evidence was not 
before adjudicators when the Veteran's claim was last denied in 
June 2000, relates to an unestablished fact necessary to 
substantiate the claim (i.e., that his disability had its onset 
in service) and, assuming its credibility, raises a reasonable 
possibility of substantiating the claim.  It is therefore new and 
material.  The claim for service connection for disability 
manifested by multiple pulmonary nodules with enlarged left hilar 
mass, later diagnosed as sarcoidosis, is reopened.

In view of the Board's present action on this claim, there is no 
need to engage in any further analysis with respect to whether 
the requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2010)), have been satisfied with respect to the question of 
reopening the claim.  See, e.g., Kent v. Nicholson, 20 Vet. App. 
1 (2006).  That matter is moot.


ORDER

The claim for service connection for disability manifested by 
multiple pulmonary nodules with enlarged left hilar mass, later 
diagnosed as sarcoidosis, is reopened; to this limited extent, 
the appeal is granted.


REMAND

Every veteran who served in the active military, naval, or air 
service after December 31, 1946 is taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only 
those conditions recorded in examination reports can be 
considered as "noted," 38 C.F.R. § 3.304(b) (2010), and a 
history of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions.  Id. § 3.304(b)(1).

To rebut the presumption of sound condition for conditions not 
noted at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. 
Reg. 23027 (May 4, 2005).  Concerning clear and unmistakable 
evidence that the disease or injury was not aggravated by 
service-the second step necessary to rebut the presumption of 
soundness-a lack of aggravation may be shown by establishing 
that there was no increase in disability during service or that 
any increase in disability was due to the natural progress of the 
preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).  If the 
presumption of sound condition is not rebutted, "the veteran's 
claim is one for service connection."  Wagner, 370 F.3d at 1096.  
That is to say, no deduction will be made for the degree of 
disability existing at the time of the veteran's entry into 
service.  Id.; 38 C.F.R. § 3.322 (2010).

In the present case, the record shows that no abnormality of the 
Veteran's chest or lungs was identified at the time of his entry 
into service.  Thus, the presumption of soundness is for 
application.  His claim for service connection for disability 
manifested by multiple pulmonary nodules with enlarged left hilar 
mass, later diagnosed as sarcoidosis, has been denied on grounds 
that the presumption of soundness has been rebutted inasmuch as 
the evidence demonstrates that his disability existed prior to 
service and did not increase in severity during service.  That 
determination was made, in large part, on the basis of a June 
1975 Medical Board Report.

The September 2010 opinion from Dr. Grundy appears to support a 
contrary proposition; namely, that the Veteran's disability did 
not pre-exist service.  Dr. Grundy's opinion, while sufficient to 
reopen the Veteran's claim, does not provide a sufficient basis 
for deciding it.  Dr. Grundy, although noting the absence of any 
findings of chest or lung abnormalities at the time of the 
Veteran's service entrance examination in March 1975, does not 
discuss, for example, the medical probability that the Veteran's 
disability had its onset prior to his entry onto active duty on 
June 4, 1975, rather than during the short period of time that 
elapsed between that date and the date of abnormal X-ray findings 
less than a week later.  Nor does Dr. Grundy discuss whether the 
disability underwent an increase in severity during service, 
beyond the natural progress of the condition, or identify any 
currently shown residuals.  Under the circumstances, the Board 
finds it necessary to obtain another opinion.  See, e.g., 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in 
part, that an examination may be required under the provisions of 
38 C.F.R. § 3.159(c)(4) if the record on appeal contains medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits).  A remand is 
required.  38 C.F.R. § 19.9 (2010).

The Veteran's application to reopen a claim for compensation 
benefits under 38 U.S.C.A. § 1151 for residuals of surgery 
performed by VA in January 1976, claimed to include chest and 
left torso pain and left torso and left arm impairment, is 
inextricably intertwined with his claim for service connection 
for disability manifested by multiple pulmonary nodules with 
enlarged left hilar mass, later diagnosed as sarcoidosis.  See, 
e.g., Harris v. Derwinski, 1 Vet. App. 180 (1991). The Board will 
therefore defer action on the former claim until the development 
sought on the latter has been completed.

For the reasons stated, this case is REMANDED for the following 
actions:

1.  Ask the Veteran and his representative 
to identify any care providers or other 
entities (to include, for example, VA or 
the Social Security Administration) who 
may possess new or additional evidence 
pertinent to his claim for service 
connection for disability manifested by 
multiple pulmonary nodules with enlarged 
left hilar mass, later diagnosed as 
sarcoidosis.  If they identify sources of 
new or additional evidence, and provide 
appropriate releases, where necessary, 
assist them in obtaining the evidence 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  Any new or 
additional (i.e., non- duplicative) 
evidence received should be associated 
with the claims file.

2.  After the foregoing development has 
been completed, arrange to have the 
Veteran scheduled for an examination of 
his chest and lungs.  After examining the 
Veteran, reviewing the claims file, and 
performing any testing deemed necessary, 
the examiner should provide an opinion 
with respect to each of the following 
questions:

a. When did the Veteran's disability, 
manifested by multiple pulmonary 
nodules with enlarged left hilar mass, 
and later diagnosed as sarcoidosis, 
most likely begin?  Is it clear and 
unmistakable (i.e., obvious, manifest, 
or undebatable) that the appellant had 
the disability prior to his entry onto 
active duty on June 4, 1975?  Please 
discuss the significance, if any, of 
the fact that abnormal X-ray findings 
were identified on June 10, 1975, less 
than a week after the Veteran's entry 
into service.

b.  If it is clear and unmistakable 
that the Veteran's disability pre-
existed his entry onto active duty on 
June 4, 1975, is it at least as likely 
as not (i.e., is it 50 percent or more 
probable) that the disability 
underwent a permanent or chronic 
increase in severity during his period 
of active duty from June 4, 1975 to 
June 27, 1975?

c.  If it is clear and unmistakable 
that the appellant had diabetes prior 
to his entry onto active duty on June 
4, 1975, and it is at least as likely 
as not that the disability underwent a 
chronic or permanent increase in 
severity during the period of active 
duty from June 4, 1975 to June 27, 
1975, is it clear and unmistakable 
that any increase in severity during 
that period of service was due to the 
natural progress of the condition?

d.  Does the Veteran exhibit current, 
objectively-identifiable residuals of 
disability manifested by multiple 
pulmonary nodules with enlarged left 
hilar mass, later diagnosed as 
sarcoidosis, to include any residuals 
of the biopsy and thoracotomy 
performed therefor in January 1976?  
If so, what are they?  Do the 
identifiable residuals include chest 
pain, left torso pain, and/or 
impairment of left torso and/or left 
arm?

A complete rationale for all opinions must 
be provided.

3.  Thereafter, take adjudicatory action 
on the Veteran's claim for service 
connection for disability manifested by 
multiple pulmonary nodules with enlarged 
left hilar mass, later diagnosed as 
sarcoidosis.  If any additional evidence 
is received which is pertinent to the 
Veteran's application to reopen a claim 
for compensation benefits under 
38 U.S.C.A. § 1151 for residuals of 
surgery performed by VA in January 1976 
(to include, for example, any evidence of 
current residuals of that surgery), take 
adjudicatory action on that claim as well.  
If any benefit sought remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the Veteran and his 
representative.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No action 
is required by the Veteran until he receives further notice, but 
he may furnish additional evidence and argument while the case is 
in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
of this appeal.

The remanded matters must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


